PER CURIAM:
In these consolidated appeals, Alice M. Deane appeals the district court’s orders entered on April 25, 2007, and July 17, 2007, in her civil action. We find that Deane has waived appellate review of these orders by failing to challenge the district court’s reasoning in her informal appellate briefs. Accordingly, we affirm the denial of relief. We dispense with oral argument because the facts and legal con*274tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.